Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for systems and methods for using facial patterns for information access via optical barcode. The closest prior art, Cansizoglu et al. (USPN       10,146,971), shows a similar system, in which, receiving, by one or more processors, an image that depicts an object (Please note, Abstract of the invention. As indicated systems and methods for using optical barcodes without orientation for information access, a computer accesses an image including data encoded within a geometric shape. The computer decodes, for each of a plurality of orientations of the geometric shape, a first portion of the data encoded within the geometric shape). However, Cansizoglu et al. fail to address: “for determining a first line passing through two features of the object; determining a second line that forms an angle relative to the first line; determining an orientation of the image based on the angle formed by the second line relative to the first line and decoding data encoded within the image based on the determined orientation”. These distinct features have been added to each independent claim and renders them allowable.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.



 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, January 13, 2022